Citation Nr: 1027549	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-22 714	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease, post operative results of injury, 
right knee. 

2.  Entitlement to an initial compensable rating for plantar 
fasciitis, left foot.

3.  Entitlement to an initial compensable rating for 
hypertension.

4.  Entitlement to an initial compensable rating for degenerative 
joint disease, residuals of fracture, left ankle.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from February 1996 to August 
2005.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  During the pendency of this appeal, the Veteran 
relocated and the Philadelphia, Pennsylvania RO assumed 
jurisdiction.  

In December 2007, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting Veterans 
Law Judge.  A transcript of that hearing has been associated with 
the claims folder.

The Veteran's respective claims for increased initial ratings for 
a right knee disorder, left ankle disorder, and left foot 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a history of diastolic pressure of predominantly 
100 or more; and requires constant medication for control of his 
hypertension.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no greater 
than 10 percent, for hypertension have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  The VCAA provides, among 
other things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include (1) the Veteran's status; (2) the existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) the degree of disability; and (5) the 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  This 
notice must also inform the Veteran that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is granted.  Id.

An April 2005 VCAA notice substantially satisfied most of the 
provisions of 38 U.S.C.A. § 5103(a).  The Veteran was informed 
about the information and evidence not of record that was 
necessary to substantiate his claim; the information and evidence 
that VA would seek to provide; and the information and evidence 
the Veteran was expected to provide.  However, the Board notes 
that the RO did not issue a notice substantially satisfying the 
provisions of Dingess until May 2006, after the provision of the 
September 2005 rating decision from which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in this 
case; however, subsequent to the issuance of VCAA notice, the RO 
re-adjudicated the Veteran's claim, as demonstrated by the 
December 2006 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing a fully compliant 
VCAA notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield 
III) (holding that a statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a re-adjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a re-
adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) 
(Mayfield II).

Also, the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the essential fairness of the 
adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service and 
VA treatment records to assist the Veteran with his claim.  There 
is no indication of any additional relevant evidence that has not 
been obtained.  The Veteran was provided with VA examinations 
that were thorough and productive of medical findings allowing 
for the rating of the disorder on appeal.  As such, there is no 
further duty to provide an additional examination or obtain a 
further medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  As such, there must be 
consideration of the entire time period involved and the 
assignment of staged ratings where warranted.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the Board will 
consider all evidence of record.

Diagnostic Code 7101 provides ratings for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, is rated 10 percent 
disabling.  Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more, is rated 20 percent disabling.  Hypertensive 
vascular disease with diastolic pressure predominantly 120 or 
more is rated 40 percent disabling.  Hypertensive vascular 
disease with diastolic pressure predominantly 130 or more is 
rated 60 percent disabling.  38 C.F.R. § 4.104.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the Veteran's respective 
claims.

Reviewing the service treatment records, in a January 1998 
service treatment record, an examiner noted that the Veteran's 
blood pressure was 158/104.  The examiner diagnosed hypertension.  

In a May 1998 service treatment record, the examiner noted that 
the Veteran's blood pressure was 140/100.  

Subsequent service treatment records indicate that service 
medical personnel treated the Veteran's hypertension disorder 
with medications.  Most of these records included diastolic 
pressure readings below 100.  However, even though the Veteran 
used medication to control his medication, examiners still 
recorded occasional blood pressure readings indicating diastolic 
pressure over 100.  Specifically, the service treatment records 
include the following readings: 179/103 in June 1999; 172/100 in 
June 2000;159/101 in June 2002; and 186/104 in March 2004.  

In an April 2005 pre-discharge VA examination report, the 
Veteran's blood pressure was noted to be 146/86.

Reviewing the post-discharge treatment records, in an October 
2005 VA treatment record, the Veteran reported that he had not 
been taking his hypertension medication.  The examiner noted the 
Veteran's blood pressure to be 164/110.  In a subsequent October 
2005 VA treatment record, the Veteran's blood pressure was 
190/97.  In an additional October 2005 VA treatment record, the 
Veteran stated that he had not taken his medication over the 
weekend.  The blood pressure reading was 140/100.  

In an October 2006 VA medical examination report, the Veteran's 
blood pressure was noted to be 124/78.  The examiner noted that 
the blood pressure was controlled by medication.  

In a March 2007 VA treatment record, the Veteran reported that he 
had run out of his hypertension medication.  The blood pressure 
reading was 166/112.

In a subsequent March 2007 VA treatment record, the Veteran's 
blood pressure was 144/90.

In an August 2007 VA treatment record, the Veteran's blood 
pressure was 182/121.  In subsequent August 2007 VA treatment 
records, the Veteran's blood pressure was rated at 143/88 and 
136/87, respectively.

In December 2007 VA treatment records, the Veteran's blood 
pressure was rated at 170/82 and 164/80, respectively.

Applying the current regulations to the facts in this case, the 
Board finds that a disability rating of 10 percent is warranted 
for the Veteran's hypertension.  The  service treatment and VA 
records indicate that the Veteran has a history of diastolic 
pressure predominantly measured at 100 or more and the Veteran 
requires continuous medication to control this disorder.  
Therefore, a 10 percent rating is warranted under Diagnostic Code 
7101.

The Board also finds that the Veteran's hypertension does not 
meet the criteria for a next higher 20 percent rating under 
Diagnostic Code 7101.  In reaching this conclusion, the Board 
notes that, throughout the entire record of evidence, the 
Veteran's hypertension has not been manifested by systolic 
pressure readings over 200.  Also, although the evidence 
indicates that the Veteran has exhibited diastolic pressure over 
110 three times within the most recent two year period of record, 
the other readings taken during that period indicated diastolic 
pressure of 100 or below.  As such, the Veteran's hypertension is 
not manifested by diastolic pressure of predominantly 110 or 
more.  As the preponderance of the evidence is against the 
Veteran's claim for an initial rating for hypertension in excess 
of 10 percent, the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.

Extraschedular rating

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
hypertension is inadequate.  The record contains no indication 
that the Veteran's hypertension causes him greater difficulty 
than that contemplated by the 10 percent rating assigned in this 
decision.  The record does not suggest and the Veteran does not 
claim that the hypertension disorder has caused any difficulties 
with employment.  The evidence also does not contain any 
indication that the Veteran has undergone hospitalization due to 
his hypertension.  Therefore, the Board finds that the evidence 
does not show such an exceptional disability picture to render 
the schedular evaluation assigned for the Veteran's hypertension 
to be inadequate.   

In short, the record does not indicate that this service-
connected disability on appeal causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an initial rating for hypertension of 10 percent, 
but no greater than 10 percent, is granted.


REMAND

A review of the record discloses a need for further development 
prior to appellate review.

In the most recent VA medical examination report, dated October 
2006, the Veteran reported experiencing moderate pain his right 
knee, especially while working.  He also indicated experiencing 
intermittent left foot pain, occurring weekly, of about one hour 
in duration, as well as other pain after standing or walking for 
a 1/2 hour.  Moreover, the Veteran claimed to have pain in his left 
ankle, but did not indicate any swelling.  The VA examiner noted 
that contemporaneous X-rays showed that the Veteran's right knee, 
left ankle, and left foot were essentially normal.  At the 
December 2007 Board hearing, the Veteran testified that he 
currently experienced instability in his right knee, swelling in 
his left ankle, and constant pain in his left foot.  In view of 
the Veteran's reports of an increase in the severity of these 
disorders, the Board finds there is a duty to provide a more 
current VA medical evaluation.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).

Additionally, the RO should contact the Veteran and ask him to 
identify all sources of VA and non-VA treatment for his right 
knee, left ankle, and left foot disabilities since December 2007.  
The Veteran testified that there were ongoing treatment records 
available that had not been obtained.  VA must attempt to obtain 
these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his right knee, left ankle, and 
left foot disorders since December 2007.  
After securing the necessary releases, the RO 
should attempt to obtain copies of pertinent 
treatment records identified by the 
appellant.  At a minimum, the AMC/RO should 
procure all relevant records from the VA 
Medical Center in Philadelphia, Pennsylvania, 
the Victor J. Saracinia VA Outpatient Clinic 
in Horsham, Pennsylvania, and the medical 
facility at Fort Dix.

2.  The AMC/RO should also schedule the 
Veteran for a VA orthopedic examination to 
determine the severity of his current right 
knee, left ankle, and left foot disorders.  
The claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted including range of motion testing 
and X-rays.  When measuring the Veteran's 
ranges of motion during this VA examination, 
the examiner should comment on whether the 
Veteran has additional functional impairment 
above and beyond any limitation of motion 
shown, due to the extent of her pain or from 
weakness/premature fatigability, 
incoordination, etc., including during times 
when his symptoms are most problematic 
("flare-ups") or during prolonged use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  A complete rationale for any opinion 
expressed and conclusion reached should be 
provided.

3.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claims.  If 
the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


